DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (US PG Pub No. US 2008/0208361 A1) in view of Baradaran et al. (US PG Pub No. US 2018/0309822 A1).
Grgic was disclosed in IDS dated 01/29/2021.

Regarding claim 1, Grgic teaches an industrial automation control system comprising a processor configured to: 
receive processing information from at least two control systems associated with at least two components within an industrial automation system, wherein the processing information comprises a processing load value for each of the at least two control systems (Fig 1, wherein multiple controllers exist to balance the load; Fig 8, 802 wherein data related to an industrial automation environment is received;  Fig 4, wherein the balance component functions as an intermediary between the industrial environment and the controllers; [0007], wherein load values are received from the controllers; [0031]);  
determine whether the processing load value for each of the at least two control systems is balanced (Fig 1; [0007], wherein load is distributed by the balance controller);
distribute one or more processing loads associated with the at least two control systems between the at least two control systems in response to the processing load value (Fig 1; [0007], wherein load is distributed by the balance controller; [0032], wherein the balance component enabled adjusting of various load across one or more controllers by evaluating the load and characteristics).
Grgic does not teach determining whether the processing load value for each of the at least two control systems is within a percentage range of an average processing load value, wherein the average processing value is an average of the processing load value for each of the at least two control systems; and distributing in response to the processing load value for one or more of the at least two control systems being outside of the percentage range of the average processing load value.
Baradaran teaches a method of detecting unbalanced loads among a plurality of servers to detect an outlier server (abstract). Baradaran teaches using an anomaly detector 620 to collect statistical information at different time intervals wherein uneven load balancing can refer to or result in the number of hits on a server being statistically different (e.g., greater than 10%, 25%, 50%, 60%; a percentile; or standard deviations from an average value, etc.) from the number of hits on the remaining servers in the set of servers ([0233]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether the processing load for each of the two control systems is within a percentage range of an average processing load value and distributing the processing loads in response to the processing load value for one or more of the at least two control systems being outside of the percentage range of the average processing load value. One would be motivated the desire to utilize any one of the various mathematical triggering conditions as defined by Baradaran ([0233]). A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 2, Baradaran teaches wherein the processor is configured to distribute the processing loads by: decreasing a first processing load associated with a first control system of the at least two control systems having a first processing load value greater than the average processing value; and increasing a second processing load associated with a second control system of the two or more control systems having a second processing load value less than the average processing load value ([00240-241]).

Regarding claim 3, Grgic teaches wherein the processor is configured to: receive an input that corresponds to a selection of at least one of a plurality of hierarchical levels associated with the industrial automation system; and in response to receiving the input, receive the processing information from the at least two control systems, wherein the at least two control systems are associated with the at least one of the plurality of hierarchical levels ([0031]). 

Regarding claim 5, Baradaran teaches determining, based on the processing information, a first processing load associated with a first control system of the at least two control systems; determine, based on the processing information, a second processing load associated with a second control system of the at least two control systems; and distribute at least a portion of the first processing load to the second control system in response to the first processing load exceeding an average of the first processing load and the second processing load ([00240-241]).

Regarding claim 6, Baradaran teaches wherein the second processing load is below the average of the first processing load and the second processing load ([00240-241]).

Regarding claim 7, Grgic teaches wherein the at least two components comprise controllers (Fig 1; [0007]).

Regarding claim 8, Grgic teaches wherein the at least two components comprise processors ([0032]).

Regarding claim 9, Grgic teaches wherein the at least two components comprise a input/output (I/O) module, a motor control center, a motor, a human machine interface (HMI), an operator interface, a contactor, a starter, a sensor, a drive, a relay, a protection device, switchgear, a compressor, a network switch, or any combination thereof ([0029]).

Regarding claim 10, Grgic teaches wherein the processing information comprises a list of one or more capabilities of one or more control systems of the at least two control systems ([0032]).

Regarding claim 11, Grgic teaches wherein the processing information comprises a bandwidth of one or more control systems of the at least two control systems ([0032]).

Regarding claim 12, it is the non-transitory computer-readable medium claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1 above.

Regarding claim 13, Grgic teaches wherein the instructions, when executed, cause the processor to request the processing information from the at least two control systems based on a user input indicative of a selection of a hierarchical level of a plurality of hierarchical levels of the industrial automation system, wherein the at least two control systems control automation devices of the industrial automation system are included in the hierarchical level ([0031]).

Regarding claim 14, Grgic teaches wherein the plurality of hierarchical levels comprises one or more component-levels, wherein each component-level is associated with at least one industrial automation component in the industrial automation system, one or more cell-levels comprising at least one of the component-levels, one or more area-levels comprising at least one of the cell-levels, and a factory-level comprising the component-levels, the cell-levels, and the area-levels (Fig 10).

Regarding claim 15, Grgic teaches wherein the processing information comprises a processing speed that corresponds to one or more control systems of the at least two control systems ([0032]).

Regarding claim 16, Grgic teaches wherein the processing information comprises a percentage value indicative of an amount of a total processing power of a respective control system of the at least two control systems that is being used ([0032]).

Regarding claim 17, it is the method claim of claim 1 above. Therefore, it is rejected for the same reasons as claim 1 above. 

Regarding claim 18, Grgic teaches wherein the processing information comprises: a processing speed that corresponds to a respective control system of the at least two control systems; or a percentage value indicative of an amount of a total processing power of the respective control system being used ([0032]).

Regarding claim 19, Baradaran teaches distributing the one or more processing loads comprises distributing, via the processor, at least a portion of a first processing load associated with a first control system of the at least two control systems to a second control system of the at least two control systems, wherein the first processing load is greater than the average processing load ([00240-241]).

Regarding claim 20, Grgic teaches wherein the processing information comprises an amount of available memory that corresponds to a respective control system of the at least two control systems ([0032]).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grgic (US PG Pub No. US 2008/0208361 A1) in view of Baradaran et al. (US PG Pub No. US 2018/0309822 A1), further in view of Mugica et al. (US PG Pub No. US 2003/0014465 A1).
Mugica was disclosed in IDS dated 01/29/2021.

Regarding claim 4, Grgic and Baradaran  do not teach the at least two control systems are communicatively coupled to the industrial control system via at least one intermediary control system; and the at least one intermediary control system is configured to: receive a request for the processing information associated with each of the at least two control systems; send the request to each of the at least two control systems; receive the processing information associated with each of the at least two control systems from the at least two control systems; and send the processing information associated with each of the at least two control systems to the industrial control system.
Mugica teaches a method of arranging control systems using a master-slave relationship whereby a hierarchy consisting of a master control system is coupled to various slave controllers such that communication passes thru the master control system ([0002]). It would have been obvious to one of ordinary skill in the art before the effective date that the first control system is directly coupled to the industrial automation control system, wherein a second control system of the at least two control systems is indirectly coupled to the industrial automation control system and is configured to receive the request via the first control system and forward its respective processing information to the first control system. One would be motivated by the desire to use a traditional distributed control architecture as taught by Mugica ([0002)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195